Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph Dixon Midyette petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for release pending the appeal of the dismissal of his habeas motion as successive. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied Mi-dyette’s motion on January 19, 2016. Accordingly, because the district court has recently decided Midyette’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *249court and argument would not aid the decisional process.

PETITION DENIED.